       Case 1:17-cv-02708-LGS-KHP Document 46 Filed 10/30/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X               10/30/2019
                                                              :
 UNITED STATES OF AMERICA AND THE                             :
 STATE OF NEW YORK, ex rel. PAUL                              :
 BACKER,                                                      :     17 Civ. 2708 (LGS)
                                              Plaintiffs, :
                                                              :   OPINION AND ORDER
                            -against-                         :
                                                              :
 COOPERATIEVE BANK U.A., et al.,                              :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Pro se Plaintiff Paul Backer (“Relator”) brings this action under the qui tam provisions of

the False Claims Act (“FCA”), 31 U.S.C. §§ 3729-33, on behalf of the United States of America

and the State of New York (collectively, “the Government”). The Government moves to dismiss

the Complaint pursuant to 31 U.S.C. § 3730(c)(2)(A) of the FCA. Relator opposes dismissal.

For the reasons below, the motion is granted.

I.      BACKGROUND

        The facts alleged in the Complaint are assumed to be true for purposes of this motion.

See Doe v. Columbia Univ., 831 F.3d 46, 48 (2d Cir. 2016).

        Relator’s Complaint, filed on April 14, 2017, names forty Defendants, including

Cooperatieve Rabobank U.A. (“Rabobank”); four Rabobank-affiliated corporate entities; twenty-

four current and former Rabobank executives and board members; nine current and former “John

and Jane Doe Defendants” whose identity is not readily discoverable; and Rabobank’s law firm,

Milbank, Tweed, Hadley & McCloy, LLP, and David R. Gelfand, a partner at the firm.

        The Complaint alleges that the Department of Justice (“DOJ”) should have extracted a

greater monetary penalty from Rabobank when they entered into a Deferred Prosecution
      Case 1:17-cv-02708-LGS-KHP Document 46 Filed 10/30/19 Page 2 of 8



Agreement in 2014 (“2014 DPA”), following a DOJ investigation regarding allegations that

Rabobank fraudulently manipulated benchmark interest rates for the London Interbank Offered

Rate and the Euro Interbank Offered Rate. In its agreement with Rabobank, the DOJ considered

the fact that “Rabobank ha[d] no history of similar misconduct and ha[d] not been the subject of

any criminal enforcement actions by [the DOJ] or any authority in the Netherlands or elsewhere,

or any significant regulatory enforcement actions by any authority in the United States, the

Netherlands, or elsewhere.” Rabobank paid approximately $800 million in penalties under the

2014 DPA.

       The Complaint alleges that -- but for Defendants’ fraudulent concealment of material

facts, and presenting knowingly false, incomplete and intentionally misleading information

during the course of negotiating the DPA -- the penalty paid by Rabobank should have been “at

least” $800 million to the Commodity Futures Trading Commission, $775 million to the DOJ

and $600 million to the New York State Department of Financial Services. Specifically, the

Complaint alleges that Rabobank fraudulently withheld information related to other former and

on-going investigations of tax fraud, money laundering and other alleged wrongdoings.

       The Complaint requests that the Government intervene to prosecute Defendants for

“ongoing, concerted illegal action for profit targeting the U.S.,” that the DOJ rescind the 2014

DPA and that Rabobank “be debarred from participating in licensed activity on U.S. markets.”

The Complaint seeks damages “for the maximum amount pursuant to the federal False Claims

Act,” including reasonable expenses, legal fees and costs and indicates that Relator “will donate

proceeds from this litigation to fund non-profit efforts to promote investor rights, corporate

governance and accountability.”



                                                 2
      Case 1:17-cv-02708-LGS-KHP Document 46 Filed 10/30/19 Page 3 of 8



       After the Complaint was filed in April 2017, the Government initially had sixty days

under the FCA -- while the Complaint remained under seal -- to determine whether to intervene

or dismiss this case. See 31 U.S.C. § 3730(b)(2). Following the expiration of the sixty-day

period, the Court granted five Government motions, for good cause, to keep the Complaint

sealed while the Government considered whether to intervene or dismiss. See 31 U.S.C. §

3730(b)(3). On August 2, 2018, the Court ordered that “the complaint, orders, and all other

documents related to this case shall remain under seal until further order of this Court.” The

Court held a pre-motion conference on September 13, 2018, to discuss the Government’s

forthcoming motion to dismiss. The motion was filed on October 15, 2018. Relator filed his

opposition on December 7, 2018, and the Government filed its reply on December 19, 2018. At

no time has the Government sought to intervene on Relator’s behalf. On October 2, 2019, Judge

Parker granted Relator’s motion to unseal his qui tam complaint and all litigation documents not

filed ex parte, and directed Relator to serve the Complaint and a copy of the order on Defendants

within 30 days. Judge Parker stayed Defendants’ obligation to answer or move in response to the

Complaint until after the motion to dismiss was decided.

II.    DISCUSSION

       A.      The False Claims Act

       The FCA imposes civil penalties and treble damages on any person who “knowingly

presents, or causes to be presented, [to the Government] a false or fraudulent claim for payment

or approval.” 31 U.S.C. § 3729(a)(1)(A). A private person, known as a “relator,” can bring a qui




                                                3
         Case 1:17-cv-02708-LGS-KHP Document 46 Filed 10/30/19 Page 4 of 8



tam suit on behalf of the Government to enforce the FCA, and then share in any recovery.1 31

U.S.C. § 3730(b); see United States ex rel. Wood v. Allergan, Inc., 899 F.3d 163, 166 (2d Cir.

2018).

         Before the expiration of the sixty-day sealing period or a longer period pursuant to any

extensions obtained by the Government, see 31 U.S.C. § 3730(b)(2)-(3), the Government must

“(A) proceed with the action, in which the case shall be conducted by the Government; or (B)

notify the court that it declines to take over the action, in which case the person bringing the

action shall have the right to conduct the action.” 31 U.S.C. § 3730(b)(4). The relator has a right

to continue as a party to the action, but the Government acquires the “primary responsibility for

prosecuting the action.” 31 U.S.C. § 3730(c)(1); see also Vt. Agency of Nat. Res. v. United States

ex rel. Stevens, 529 U.S. 765, 772-74 (2000) (noting that, although they have standing as “partial

assignee[s]” of the Government’s damages claim, relators bring suit on behalf of the

Government, to redress injuries suffered by the Government, not their own). If the Government

decides not to intervene, it may move to dismiss the suit, provided that the Government notifies

the relator of the motion and the court provides the relator with an opportunity for a hearing on

the motion. 31 U.S.C. § 3730(c)(2)(A); see United States ex rel. Amico v. Citigroup, Inc., No. 14

Civ. 4370, 2015 WL 13814187, at *3 (S.D.N.Y. Aug. 7, 2015).



1
  “Although the False Claims Act does not specifically address whether private parties may bring
qui tam actions pro se,” the Second Circuit has held that private parties, who are not themselves
lawyers, cannot proceed pro se in FCA qui tam claims. See United States ex rel. Mergent Servs.
v. Flaherty, 540 F.3d 89, 92-93 (2d Cir. 2008). Here, Plaintiff proceeds pro se and does not
specifically assert to be a lawyer anywhere in the record. However, the Government has not
moved for dismissal on this basis, and previously filed litigation indicates that Plaintiff is a
lawyer. See Backer v. USD 30 Billion MTN Programme, No. 16 Civ. 6577, 2017 WL 6387732,
at *1 (S.D.N.Y. Sept. 30, 2017) (“Plaintiff is a ‘U.S. national’ and a lawyer”).

                                                  4
       Case 1:17-cv-02708-LGS-KHP Document 46 Filed 10/30/19 Page 5 of 8



       B.      Dismissal Under § 3730(c)(2)(A)

       The Government’s motion to dismiss is granted as it is supported by a valid governmental

purpose that is not arbitrary or irrational and has some rational relation to the dismissal and thus

meets the standard for dismissal under § 3730(c)(2)(A).

       The Second Circuit has not held what standard applies to a § 3730(c)(2)(A) motion to

dismiss, but did note, citing the Ninth Circuit, that “the court need not, in order to dismiss,

determine that the government’s decision is reasonable.” See United States ex rel. Stevens v. Vt.

Agency of Nat. Res., 162 F.3d 195, 201 (2d Cir. 1998) (citing United States ex rel. Sequoia

Orange Co. v. Baird-Neece Packing Corp., 151 F.3d 1139, 1145 (9th Cir. 1998)), rev’d on other

grounds, 529 U.S. 765. The Second Circuit then quoted Sequoia parenthetically for the

proposition that “in light of Separation of Powers concerns, [the] district court need find only

that the government's decision to dismiss a qui tam suit, even a meritorious one, is supported by

a ‘valid governmental purpose’ that is not arbitrary or irrational and has some ‘rational relation’

to the dismissal.” Id. The Ninth Circuit further stated in Sequoia that, if the Government

satisfies this test, the burden switches to the relator “to demonstrate that dismissal is fraudulent,

arbitrary and capricious, or illegal.” Sequoia, 151 F.3d at 1145 (internal quotation marks

omitted). The Tenth Circuit has adopted the same test. See Ridenour v. Kaiser-Hill Co., 397

F.3d 925, 936 (10th Cir. 2005). Any dismissal that meets the Sequoia test necessarily meets the

D.C. Circuit standard, which recognizes that the Government has an “unfettered right to dismiss”

under § 3730(c)(2)(A), except that a court may deny dismissal when there is “fraud on the

court.” See Swift v. United States, 318 F.3d 250, 252-53 (D.C. Cir. 2003).

       The Court adopts the Sequoia standard, following the suggestion of the Second Circuit in

Stevens. Dismissal here is appropriate under that standard because the Government has
                                                  5
       Case 1:17-cv-02708-LGS-KHP Document 46 Filed 10/30/19 Page 6 of 8



identified valid purposes supporting dismissal and a rational relationship between dismissal and

accomplishment of the purposes. The Government persuasively argues that, if continued, the

litigation will require considerable governmental resources to address the scope of discovery

requests and, should any discovery be allowed, to respond to document requests and to defend

depositions. See Sequoia, 151 F.3d at 1146 (holding that “[t]he district court . . . properly noted

that the government can legitimately consider the burden imposed on the taxpayers by its

litigation”). Dismissing Relator’s claim is rationally related to the objective of conserving

governmental resources. See United States ex rel. Borzilleri v. AbbVie, Inc., No. 15 Civ. 7881,

2019 WL 3203000, at *2 (S.D.N.Y. July 16, 2019) (dismissing relator’s claim under Sequoia

where the government identified “at least one” valid purpose for dismissal, specifically the

imposition of “substantial burdens on government resources” by having to monitor litigation and

coordinate third-party discovery); Citigroup, Inc., 2015 WL 13814187, at *4 (dismissing

relator’s claim under Sequoia, in part, to “avoid[] the monetary and human capital costs” that

litigation would entail).

       Dismissal is also rationally related to another valid purpose proffered by the Government:

deterring parasitic and opportunistic litigation, particularly where, as here, Relator’s allegations

are based largely on information from public enforcement actions brought by the Government

both before and after the 2014 DPA. See United States ex rel. Doe v. John Doe Corp., 960 F.2d

318, 321 (2d Cir. 1992) (identifying -- as a valid purpose for government dismissal -- “parasitic”

FCA claims based on public information that do not seriously contribute to disclosure of fraud).

This purpose further justifies dismissal where the Government has already expended

considerable resources in its multi-year, fraud-based investigation of Rabobank and negotiation

of the 2014 DPA, and where Relator requests, in essence, that similar investigations occur again.
                                                  6
       Case 1:17-cv-02708-LGS-KHP Document 46 Filed 10/30/19 Page 7 of 8



See Citigroup, Inc., 2015 WL 13814187, at *4 (dismissing relator’s claim under Sequoia, in part,

because of the asserted interest of ending “duplicative” litigation based on previously settled

claims); United States ex rel. Piacentile v. Amgen Inc., No. 04 Civ. 3983, 2013 WL 5460640, at

*3 (E.D.N.Y. Sept. 30, 2013) (recognizing the government’s stated preference of avoiding

expending further resources on a qui tam action, particularly after a separate eight-year

investigation and substantial settlement).

       As the Government has shown a rational purpose to be achieved by dismissal, the burden

shifts to the Relator “to demonstrate that dismissal is fraudulent, arbitrary and capricious, or

illegal.” Sequoia, 151 F.3d at 1145. Relator has not met this burden. Relator objects that the

U.S. Attorney’s Office did not sufficiently investigate his claims and evidence. Even assuming

the truth of this assertion (which appears to be based only on surmise and Relator’s own limited

contacts with the Government), it does not rise to the level of showing that dismissal is

fraudulent, arbitrary and capricious, or illegal. See AbbVie, Inc., 2019 WL 3203000, at *2

(granting the government’s motion to dismiss, in part, because relator’s arguments about the

government’s investigative choices did not sufficiently show how they were fraudulent, arbitrary

and capricious, or illegal). Accordingly, the Government’s motion to dismiss this action is

warranted under the standard in Sequoia, and the less demanding standard in Swift.

       Finally, Relator contends that he is entitled to a hearing on the Government’s motion to

dismiss under the 31 U.S.C. § 3730(c)(2)(A). The pre-motion conference and Relator’s

presentation of written arguments in opposition to the motion satisfy that statutory requirement.

See Greene v. I.R.S., No. 08 Civ. 0280, 2008 WL 5378120, at *2 (N.D.N.Y. Dec. 23, 2008),

aff'd, 348 F. App’x 625 (2d Cir. 2009) (concluding that consideration of the arguments raised in

relators’ opposition -- not required by the FCA -- provided sufficient opportunity to be heard on
                                                  7
       Case 1:17-cv-02708-LGS-KHP Document 46 Filed 10/30/19 Page 8 of 8



the government’s motion to dismiss the qui tam claim); United States ex rel. Pentagen Techs.

Int'l Ltd. v. United States, No. 00 Civ. 6167, 2001 WL 770940, at *7 n.13 (S.D.N.Y. July 10,

2001) (concluding, in the alternative, that consideration of relators’ arguments in their opposition

provided sufficient opportunity to be heard under the FCA). Moreover, nothing in Relator’s

opposition raises a factual or legal issue that necessitates a further hearing to be resolved. See

AbbVie, Inc., 2019 WL 3203000, at *3 (concluding, under Sequoia, that relator was not entitled

to a discovery or evidentiary hearing on the government’s motion where his allegations “d[id]

not rise above the level of speculation”).

III.    CONCLUSION

        For the foregoing reasons, the Government’s motion to dismiss the Complaint is

GRANTED.

        The Clerk of Court is respectfully directed to mail a copy of this order to the pro se

Plaintiff and close this case.

        Dated: October 30, 2019
               New York, New York




                                                  8
